Title: To George Washington from Captain Henry Lee, Jr., 14 November 1777
From: Lee, Henry Jr.
To: Washington, George



Sir
No. 14th 77.

I have just returned from the lower counties on Delaware. In our excursion thro’ that country, the several landings on the river were visited, but to our satisfaction, we learned that the intercourse between the inhabitants & fleet was totally broke up. Lord Howe has positively forbid the least connexion under severe penalties.
I should have proceeded down as far as Dover, in order to destroy some small craft, that were employed in furnishing the enemy with

fresh provision fuel &c., from Ducks creek, but this business being completed by Gen. Patterson, I concluded the route unnecessary, & returned to my former station. Thirty eight sail of Transports arrived in the delaware while I was down & joined the fleet off Chester. It was expected they had troops on board from N-york, but none could be discovered as they passed up the river. I am with the most perfect respect, your Excellys Obt H. Servt

Heny Lee jr

